DETAILED ACTION
This action is responsive to the application No. 15/654,777 filed on July 20, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 04/14/2021 responding to the Office action mailed on 12/15/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 12-20, 26, 28, 30, and 32-39.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 12-20, 26, 28, 30, and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Fife (US 2014/0264322) in view of Haverty (US 2009/0001591) and further in view of Kalnitsky (US 2013/0105868).

Regarding Claim 12, Fife (see, e.g., Figs. 3-14), teaches a method comprising:
forming a switch layer 354 that includes switches (see, e.g., par. 0020);
forming, on the switch layer 354, a connection layer 319 that includes a plurality inter-level connection structures, wherein the plurality inter-level connection structures span a single layer (see, e.g., par. 0028);
forming, on the connection layer 319, a device layer 308 that includes a sensing device 320, the device layer 308 bounded by a bottom surface and a top surface, wherein the sensing device 320 is entirely contained between the bottom surface and the top surface of the device layer 308 (see, e.g., Fig. 12);
forming a dielectric layer 1212 on the device layer 308, wherein the bottom surface of the device layer 308 abuts a top surface of the connection layer 319 and the top surface of the device layer 308 abuts a bottom surface of the dielectric layer 1212 (see, e.g., Fig. 12, par. 0030).
Fife is silent with respect to the claim limitations that the connection layer 319 is formed through epitaxial growth and the sensing device 320 comprises an ion-sensitive field effect transistor.  Haverty, on the other hand, teaches forming an interconnect metal through epitaxial growth to enable a compressive strain to the interconnect metal to reduce the resistivity of the interconnect metal (see, e.g., pars. 0008, 0015) and Kalnitsky (see, e.g., Figs. 2, 3), on the other hand, teaches BioFET devices 304 that may be formed e.g., par. 0020) and that this arrangement may be advantageous in detecting small signal changes provided by minimal biomolecules or bio-entities introduced to the semiconductor devices 304 thus, achieving biosensing applications with differential sensing for enhanced sensitivity (see, e.g., par. 0030, ll. 10-13, par. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the connection layer in Fife’s process through epitaxial growth, as taught by Haverty, to induce a compressive strain in the interconnect metal and reduce its resistivity and it would have been obvious to one of ordinary skill in the art at the time of filing to have an ion-sensitive field effect transistor in Fife’s process, as taught by Kalnitsky, to achieve biosensing applications with differential sensing for enhanced sensitivity.

Regarding Claim 13, Fife, Haverty and Kalnitsky teach all aspects of claim 12.  Fife (see, e.g., Figs. 3-14), teaches etching, above each sensing device 320, a well 710/712 that extends completely through the dielectric layer 1212 to the respective sensing device 320 (see, e.g., Figs. 6-7, 13, par. 0030, ll. 15-18).

Regarding Claim 14, Fife, Haverty and Kalnitsky teach all aspects of claim 13.  Fife (see, e.g., Figs. 3-14), teaches forming a sacrificial layer 870 that fills the wells 710/712 and extends upward to a level higher than the dielectric layer 1212 (see, e.g., Figs. 7-8, 14, par. 0030, ll. 18-20).

Regarding Claim 15, Fife, Haverty and Kalnitsky teach all aspects of claim 14.  Fife (see, e.g., Figs. 3-14), teaches forming a channel layer 1313’ on the sacrificial layer 870, such that the channel layer 1313’ is spaced above the dielectric layer 1212 by the sacrificial layer 870 (see, e.g., Figs. 10, 14, par. 0030, ll. 35-39).

Regarding Claim 16, Fife, Haverty and Kalnitsky teach all aspects of claim 15.  Fife (see, e.g., Figs. 3-14), teaches removing the sacrificial layer 870, leaving the channel layer 1313’ spaced above the dielectric layer 1212 (see, e.g., Figs. 11, 14, par. 0030, ll. 40-45).

Regarding Claim 17, Fife (see, e.g., Figs. 3-14), teaches a method comprising:
forming a structure that includes a dielectric layer 1212 on a device layer 308, wherein the device layer 308 includes sensing devices 320 and is bounded by a bottom surface and a top surface, wherein the top surface of the device layer 308 abuts a bottom surface of the dielectric layer 1212, wherein the sensing device 320 is entirely contained between the bottom surface and the top surface of the device layer 308 (see, e.g., Fig. 12, par. 0030);
forming a connection layer 319 underlying the device layer 308 (see, e.g., par. 0030), wherein the bottom surface of the device layer 308 abuts a top surface of the connection layer 319 and wherein the connection layer 319 is a single layer;
etching, above each sensing device 320, a well 710/712 that extends completely through the dielectric layer 1212 to the respective sensing device 320 (see, e.g., Figs. 6-7, 13, par. 0030, ll. 15-18); and 
870 that fills the wells 710/712 and extends upward to a level higher than the dielectric layer 1212 (see, e.g., Figs. 7-8, 14, par. 0030, ll. 18-20).  
Fife is silent with respect to the claim limitations that the sensing devices 320 comprises an ion-sensitive field effect transistors and the connection layer 319 is formed through epitaxial growth.  Kalnitsky (see, e.g., Figs. 2, 3), on the other hand, teaches BioFET devices 304 that may be formed in a position a capacitor would be found in a traditional DRAM array (such as Fife’s, see, e.g., par. 0020) and that this arrangement may be advantageous in detecting small signal changes provided by minimal biomolecules or bio-entities introduced to the semiconductor devices 304 thus, achieving biosensing applications with differential sensing for enhanced sensitivity (see, e.g., par. 0030, ll. 10-13, par. 0032) and Haverty, on the other hand, teaches forming an interconnect metal through epitaxial growth to enable a compressive strain to the interconnect metal to reduce the resistivity of the interconnect metal (see, e.g., pars. 0008, 0015)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have an ion-sensitive field effect transistor in Fife’s process, as taught by Kalnitsky, to achieve biosensing applications with differential sensing for enhanced sensitivity and it would have been obvious to one of ordinary skill in the art at the time of filing to form the connection layer in Fife’s process through epitaxial growth, as taught by Haverty, to induce a compressive strain in the interconnect metal and reduce its resistivity.

Regarding Claim 18, Fife, Haverty and Kalnitsky teach all aspects of claim 17.  Fife (see, e.g., Figs. 3-14), teaches forming a channel layer 1313’ on the sacrificial layer 870, such that the channel layer 1313’ is spaced above the dielectric layer 1212 by the sacrificial layer 870 (see, e.g., Figs. 10, 14, par. 0030, ll. 35-39).

Regarding Claim 19, Fife, Haverty and Kalnitsky teach all aspects of claim 18.  Fife (see, e.g., Figs. 3-14), teaches removing the sacrificial layer 870, leaving the channel layer 1313’ spaced above the dielectric layer 1212 (see, e.g., Figs. 11, 14, par. 0030, ll. 40-45).

Regarding Claim 20, Fife, Haverty and Kalnitsky teach all aspects of claim 17.  Fife (see, e.g., Figs. 3-14), teaches that the structure further includes a switch layer 354 underlying the connection layer 319, wherein the switch layer 354 includes switches, and the connection layer 319 includes a plurality of inter-level connection structures that electrically connect the sensing devices 320 to the switches (see, e.g., par. 0020).

Regarding Claim 26, Fife, Haverty and Kalnitsky teach all aspects of claim 12.  Fife teaches forming the connection layer and Haverty teaches forming an interconnect metal through epitaxial growth to enable a compressive strain to the interconnect metal to reduce the resistivity of the interconnect metal (see, e.g., pars. 0008, 0015).

Regarding Claim 28, Fife, Haverty and Kalnitsky teach all aspects of claim 12.  Fife (see, e.g., Figs. 3-14), teaches forming a thin semiconductor layer on the connection layer 319 (see, e.g., par. 0028, ll. 6-10).

Regarding Claim 30, Fife, Haverty and Kalnitsky teach all aspects of claim 12.  Fife (see, e.g., Figs. 3-14), teaches that the sensing device 320 facilitates measurement of an ion concentration of a chemical solution (see, e.g., pars. 0004, 0027).

Regarding Claim 32, Fife (see, e.g., Figs. 3-14), teaches a method comprising:
forming a switch layer that includes transistors on a substrate 354 (see, e.g., par. 0020);
forming, on the switch layer, a connection layer 319 that includes a plurality of inter-level connection structures, wherein the plurality inter-level connection structures span a single layer (see, e.g., par. 0028);
forming, on the connection layer 319, a device layer 308 that includes sensing devices 320 each comprising an ion-sensitive device 320, the ion-sensitive device 320 electrically coupled to at least one transistor of the transistors in the switch layer via at least one inter-level connection structure of the plurality of inter-level connection structures in the connection layer 319, wherein the sensing device 320 is entirely contained between the bottom surface and the top surface of the device layer 308 (see, e.g., Fig. 3, par. 0025); and
forming a dielectric layer 1212 on the device layer 308 (see, e.g., Fig. 12, par. 0030).  
319 is formed through epitaxial growth and the sensing device 320 comprises an ion-sensitive field effect transistor.  Haverty, on the other hand, teaches forming an interconnect metal through epitaxial growth to enable a compressive strain to the interconnect metal to reduce the resistivity of the interconnect metal (see, e.g., pars. 0008, 0015) and Kalnitsky (see, e.g., Figs. 2, 3), on the other hand, teaches BioFET devices 304 that may be formed in a position a capacitor would be found in a traditional DRAM array (such as Fife’s, see, e.g., par. 0020) and that this arrangement may be advantageous in detecting small signal changes provided by minimal biomolecules or bio-entities introduced to the semiconductor devices 304 thus, achieving biosensing applications with differential sensing for enhanced sensitivity (see, e.g., par. 0030, ll. 10-13, par. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the connection layer in Fife’s process through epitaxial growth, as taught by Haverty, to induce a compressive strain in the interconnect metal and reduce its resistivity and it would have been obvious to one of ordinary skill in the art at the time of filing to have an ion-sensitive field effect transistor in Fife’s process, as taught by Kalnitsky, to achieve biosensing applications with differential sensing for enhanced sensitivity.

Regarding Claim 33, Fife, Haverty and Kalnitsky teach all aspects of claim 32.  Fife (see, e.g., Figs. 3-14), teaches etching, above each sensing device 320, a well 710/712 that extends completely through the dielectric layer 1212 to the respective sensing device 320 (see, e.g., Figs. 6-7, 13, par. 0030, ll. 15-18).

Regarding Claim 34, Fife, Haverty and Kalnitsky teach all aspects of claim 33.  Fife (see, e.g., Figs. 3-14), teaches forming a sacrificial layer 870 that fills the wells 710/712 and extends upward to a level higher than the dielectric layer 1212 (see, e.g., Figs. 7-8, 14, par. 0030, ll. 18-20).

Regarding Claim 35, Fife, Haverty and Kalnitsky teach all aspects of claim 34.  Fife (see, e.g., Figs. 3-14), teaches forming a channel layer 1313’ on the sacrificial layer 870, such that the channel layer 1313’ is spaced above the dielectric layer 1212 by the sacrificial layer 870 (see, e.g., Figs. 10, 14, par. 0030, ll. 35-39).

Regarding Claim 36, Fife, Haverty and Kalnitsky teach all aspects of claim 35.  Fife (see, e.g., Figs. 3-14), teaches removing the sacrificial layer 870, leaving the channel layer 1313’ spaced above the dielectric layer 1212 (see, e.g., Figs. 11, 14, par. 0030, ll. 40-45).

Regarding Claim 37, Fife, Haverty and Kalnitsky teach all aspects of claim 32.  Fife (see, e.g., Figs. 3-14), teaches forming, on the sensing device 320, a sense layer 470 (see, e.g., par. Figs. 3, 4, 14).  

Regarding Claim 38, Fife, Haverty and Kalnitsky teach all aspects of claim 37.  Fife (see, e.g., Figs. 3-14), teaches that the sense layer 470 is within the device layer 308.

Regarding Claim 39, Fife, Haverty and Kalnitsky teach all aspects of claim 37.  Kalnitsky (see, e.g., Figs. 2, 3), teaches that the sense layer 1402 comprises at least one of silicon dioxide, hafnium oxide, silicon nitride, titanium oxide, titanium nitride, aluminum, aluminum oxide, or gold (see, e.g., par. 0055).

Response to Arguments
Applicant’s arguments with respect to claims 12, 17 and 32 filed on 04/14/2021 have been fully considered but are not persuasive.

The Applicants argue:
The combination of Fife, Haverty, and Kalnitsky fail to teach or describe “wherein the ion-sensitive field effect transistor is entirely contained between the bottom surface and the top surface of the device layer”.  In rejecting the independent claims, the Examiner appears to equate Fife’s dielectric material 308 with the presently claimed “device layer” and sensor plate 320 with the presently claimed “sensing device.”  The Examiner concedes that Fife “is silent with respect to ... [a] sensing device 320 compris[ing] an ion-sensitive field effect transistor” and instead relies on Haverty to allege teachings of a BioFET device 304. 
The equated sensing device 320 spans multiple layers of Fife including the equated device layer 308 and the equated connection layer 319.  The equated sensing device 320, however, fails to be “entirely contained between the bottom surface and the top surface of the device layer,” as recited by the amended claims.

The examiner responds:
The sensor plate 320 of Fife’s structure is the sensing device.  It is a sensing device functioning as a capacitor, thus, Fife’s sensing device is not a field-effect transistor.  However, Kalnitsky teaches BioFET devices 304 that may be formed in a position a capacitor would be found in a traditional DRAM array (such as Fife’s, see, e.g., par. 0020).  Moreover, Kalnitsky teaches that this arrangement may be advantageous in detecting small signal changes provided by minimal biomolecules or bio-entities introduced to the semiconductor devices thus, achieving biosensing applications with differential sensing for enhanced sensitivity.
Kalnitsky provides a clear motivation to substitute a sensing plate, such as that of Fife’s device, with a field-effect transistor.
The plate 320 is entirely contained between the bottom surface and the top surface of the device layer 308.  The device layer includes a sensing device and a dielectric surrounding the sensing device.

The Applicants argue:
Fife, a reference that the Examiner had previously withdrawn and conceded did not show certain aspects of the claims, is now being re-used in the current rejections.  The Examiner now alleges that Fife teaches a “switching layer that includes switches,” as recited by independent claims 12 and 32.

The examiner responds:
i.e., a device switching between ON and OFF.Serial No. 15/ Reply to Office Action dated December 1 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/Nelson Garces/Primary Examiner, Art Unit 2814